PER CURIAM:
This claim was originally filed in the name of Peter E. and Jeanette E. Straw. However, when the record revealed that the automobile was titled solely in the name of Jeanette E. Straw, the Court, upon its own motion, amended the style to reflect that fact. On April 4, 1988, Peter E. Straw was operating his wife's 1987 Chevrolet Spectrum when the automobile struck a hole in the road. Two tires were damaged on the right side of the automobile, and claimant seeks $388.66 for the repair of the tires.
Peter E. Straw testified that he was enroute to Chambersburg, Pennsylvania. He was travelling eastbound on Interstate 70. He was coming from St. Louis, Missouri. He was accompanied in the automobile by his wife and his sister and her two children. He was in Ohio County when this incident occurred. He was travelling at a speed of between 60 and 65 miles per hours, and he was in the right lane of eastbound traffic. It was 9:00 p.m. and dark. He estimated the hole to be sixteen inches wide and three feet deep. He stated that he did not see the hole before he struck it, because he was "... coming up a hill on the bridge and the hole was on top of *190the bridge." He explained that there were several other vehicles parked on the side of the highway with a similar problem. He said, "There were at least about seven or eight." When he returned to the scene after being driven to an Amoco station, the wrecker service was going down the line and repairing the other vehicles.
While the respondent is not an insurer of the safety of motorists on its highways, it does owe a duty of exercising reasonable care in the maintenance of the highways. Interstate 70 is a heavily travelled, major thoroughfare. This Court has previously held that a heavily travelled road deserves greater attention than some lesser roadways. Lohan vs. Department of Highways, 11 Ct.Cl. 39 (1975), Pratt vs. Department of Highways, (Opinion issued October 12, 1988). A pothole of the size described by claimant could not have developed quickly, and the respondent should have discovered its existence. The Court makes an award in the amount of $388.66.
Award of $388.66.